DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-9, 11-15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (Pub. No.: US 2007/0183152 A1) in view of Dowling et al. (US 20060002110 A1).

Regarding claim 1, Hauck teaches a method for performing an animation with a lighting device (FIG. 5, light source 59, or FIG. 9, light source 99)  having a plurality of light sources (Fig. 9 and paragraph (FIG. 5 or FIG. 9, set of LEDs), the method comprising the following method steps: describing an animation in a description language describes at least parts of the animation as movement of an animation object (paragraph [0037], “making transition 550. In this state, the center LED pattern may be illuminated at full intensity 55. Then transitions may occur automatically and periodically in the repeating sequence”  and paragraph [0053], “a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95”) in at least one spatial dimension in a virtual coordinate system (FIG. 9 annotated, x, y coordinate), and  interpreting the animation described in the description language (paragraph [0036], “a pleasing visual effect” and “paragraph [0053], “attention-attracting effect”) by a control device (FIG. 7, integrated circuit 761) controlling the plurality of light sources such that the light sources perform the animation (paragraph [0050], “the feature of increasing and decreasing LED intensities in a linear manner as shown with animated light source 59”).


    PNG
    media_image1.png
    337
    572
    media_image1.png
    Greyscale

 

Hauk does not disclose the description language using a string of numbers and letters corresponding to a plurality of parameters, wherein the description language.

Dowling teaches the description language using a string of numbers and letters corresponding to a plurality of parameters, wherein the description language (paragraph 0287], “sign 1204 can glow with light from the lighting units 102, similar to the way a neon light glows. The sign 1204 can be configured in letters, symbols, numbers, or other configurations, either by constructing it that way, or by providing sub-elements that are fit together to form the desired configuration”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauk in view of Dowling to incorporate the description language using a string of numbers and letters that lighting units 102 can be disposed in a sign (Dowling, paragraph [0287]).

Regarding claim 2, Hauck further as modified above further teaches the animation is described in the description language by at least two movements (Hauck, FIG. 5 and paragraph [0036] shows five steps of an animated light source and FIG. 9 and paragraph [0053] shows three steps of an animated light source) and a pause taking place between the movements (paragraph [0036], “Instead of abruptly switching between full-on and full-off LED patterns to display one animation step, it may smoothly ramp down the intensity of the old group of LEDs, as it may smoothly ramp up the intensity of the new group of LEDs” and paragraph [0053], “it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94”).  

Regarding claim 3, Hauck as modified above further teaches the animation object  corresponds to a shape in the virtual coordinate system which has  properties including at least one of  a filling and a brightness and a color and a texture (Hauck, FIG. 5 and FIG. 9, paragraph [0036], “smoothly ramp down the intensity of the old group of LEDs, as it may smoothly ramp up the intensity of the new group of LEDs” and paragraph [0053], “it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94”).

Regarding claim 4, Hauck as modified above further teaches a plurality of different animation objects are provided in the description language (Hauck, FIG. 5, outer circle and inner circle), each of which is assigned a unique identifier (paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs. Although the following discussion describes a smooth transition between these two LED patterns, it also could apply to the transition of any first pattern of LEDs into any second pattern of LEDs”).
  
Regarding claim 5, Hauck as modified above further teaches in the description language a parameter used to describe the animation is the time within which a movement of the animation object is to be completed (Hauck, FIG. 5 and FIG. 9, paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs”) and  paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95. The light source 99 may be initially off, and then may be turned on by transition 90, after which it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94. At any time the display may be turned back to the OFF state, such as transition 93. Thus, the animated light generated by the signal light source is attention attracting”).

Regarding claim 8, Hauck as modified above further teaches in the description language, a parameter used to describe the animation is the transition behavior with which a movement of the animation object is to be started and/or completed (Hauck, FIG. 9 ad paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95. The light source 99 may be initially off, and then may be turned on by transition 90, after which it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94. At any time the display may be turned back to the OFF state, such as transition 93. Thus, the animated light generated by the signal light source is attention attracting”, movement of the animation object is virtual by light BLINK1 91 and BLINK2 94).
 
Regarding claim 9, Hauck as modified above further teaches the control device for driving the plurality of light sources of the lighting device, comprising: a processor and a memory (Hauck, paragraph [0063], “If a microcontroller such as the AtTiny13 is used, its internal nonvolatile memory may be employed to store the user-programmed patterns”), wherein the control device interprets the animation described in the description language and can control the plurality of light sources to perform the animation (Hauck, paragraph [0036], “a pleasing visual effect” and “paragraph [0053], “attention-attracting effect” and paragraph [0050], “the feature of increasing and decreasing LED intensities in a linear manner as shown with animated light source 59”).

Regarding claim 11, Hauck teaches a lighting device configured to perform an animation (FIG. 5, light source 59, or FIG. 9, light source 99), the lighting device comprising: a plurality of light sources (Fig. 9 and paragraph (FIG. 5 or FIG. 9, set of LEDs); a control device comprising a processor and a memory; and an executable instruction stored in the memory (paragraph [0063], “If a microcontroller such as the AtTiny13 is used, its internal nonvolatile memory may be employed to store the user-programmed patterns”), wherein the executable instruction includes the animation described in a description language (paragraph [0037], “making transition 550. In this state, the center LED pattern may be illuminated at full intensity 55. Then transitions may occur automatically and periodically in the repeating sequence”); wherein the control device interprets the executable instructions and controls the plurality of light sources such that the light sources perform the animation paragraph [0053], “a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95”); and wherein the description language describes at least parts of the animation as movement of an animation object in at least one spatial dimension in a virtual coordinate system (FIG. 9 annotated, x, y coordinate).

Hauk does not disclose a description language using a string of numbers and letters corresponding to a plurality of parameters, wherein the description language.

Dowling teaches a description language using a string of numbers and letters corresponding to a plurality of parameters, wherein the description language (paragraph 0287], “sign 1204 can glow with light from the lighting units 102, similar to the way a neon light glows. The sign 1204 can be configured in letters, symbols, numbers, or other configurations, either by constructing it that way, or by providing sub-elements that are fit together to form the desired configuration”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauk in view of Dowling to incorporate the description language using a string of numbers and letters that lighting units 102 can be disposed in a sign (Dowling, paragraph [0287]).

Regarding claim 12, Hauck further as modified above further teaches the animation is described in the description language by at least two movements (Hauck, FIG. 5 and paragraph [0036] shows five steps of an animated light source and FIG. 9 and paragraph [0053] shows three steps of an animated light source) and a pause taking place between the movements (paragraph [0036], “Instead of abruptly switching between full-on and full-off LED patterns to display one animation step, it may smoothly ramp down the intensity of the old group of LEDs, as it may smoothly ramp up the intensity of the new group of LEDs” and paragraph [0053], “it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94”).  

Regarding claim 13, Hauck as modified above further teaches the animation object  corresponds to a shape in the virtual coordinate system which has  properties including at least one of  a filling and a brightness and a color and a texture (Hauck, FIG. 5 and FIG. 9, paragraph [0036], “smoothly ramp down the intensity of the old group of LEDs, as it may smoothly ramp up the intensity of the new group of LEDs” and paragraph [0053], “it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94”).

Regarding claim 14, Hauck as modified above further teaches a plurality of different animation objects are provided in the description language (Hauck,FIG. 5, outer circle and inner circle), each of which is assigned a unique identifier (paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs. Although the following discussion describes a smooth transition between these two LED patterns, it also could apply to the transition of any first pattern of LEDs into any second pattern of LEDs”).
  
Regarding claim 15, Hauck as modified above further teaches in the description language a parameter used to describe the animation is the time within which a movement of the animation object is to be completed (Hauck, FIG. 5 and FIG. 9, paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs”) and  paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95. The light source 99 may be initially off, and then may be turned on by transition 90, after which it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94. At any time the display may be turned back to the OFF state, such as transition 93. Thus, the animated light generated by the signal light source is attention attracting”).

Regarding claim 18, Hauck as modified above further teaches in the description language, a parameter used to describe the animation is the transition behavior with which a movement of the animation object is to be started and/or completed (Hauck, FIG. 9 ad paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95. The light source 99 may be initially off, and then may be turned on by transition 90, after which it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94. At any time the display may be turned back to the OFF state, such as transition 93. Thus, the animated light generated by the signal light source is attention attracting”, movement of the animation object is virtual by light BLINK1 91 and BLINK2 94).

Regarding claim 19, Hauck as modified above further teaches the plurality of light sources comprise a plastic cover backlit by a light-emitting diode (Dowling, paragraph [0045], “The sealed cover may comprise a sealed housing, which may be oil-filled with an oil that may be clear, may serve as a thermal facility, may serve as an optical facility, may serve as both a thermal and optical facility, or may contain a non-conductive particulate, which may service to diffuse the light coming from the LEDs” and paragraph [0242], “Diffusers may be made of plastics”).

Regarding claim 20, Hauck as modified above further teaches the memory can store multiple animation objects (Dowling, paragraph [0344], “the data storage facility may be memory employed to store one or more lighting programs for execution by the processor 3600 (e.g., to generate one or more control signals for the light sources), as well as various types of data useful for generating variable color radiation (e.g., calibration information, information relating to techniques for driving light sources 300, information relating to addresses for lighting units 102, information relating to effects run on lighting units 102, and may other purposes as discussed further herein). The memory also may store one or more particular identifiers (e.g., a serial number, an address, etc.).

Regarding claim 21, Hauck as modified above further teaches the control device is a microcontroller (paragraph [0063], “If a microcontroller such as the AtTiny13 is used”).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck and Dowling as applied to claims 1 and 11 above, and further in view of Chapman et al. (Pub. No.: US 2013/0222433 A1).

Regarding claim 6, Hauck as modified above further teaches in the description language a parameter used to describe the animation ((FIG. 5 and FIG. 9, paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs”) and  paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95) but does not specifically disclose a target position indicated in the virtual coordinate system to which the animation object is to be moved.

Chapman teaches a target position indicated in the virtual coordinate system to which the animation object is to be moved (Fig. 7A and 7B, and paragraph [0110], “a respective target position and orientation (e.g. a target frame 704). The inverse-kinematics processing then calculates one or more parameters for the joints of the virtual object 200 that would cause the one or more object parts (or their respective control frames 702) to have their position and orientation become coincident with (or at least approximately coincident with) those of the respective”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauck and Dowling in view of Chapman to incorporate a target position indicated in the virtual coordinate system to which the animation object is to be moved for the specific control to the joint 700 would cause a movement of the joint 700 in the virtual world 202 that reduces the difference between the control frame 702 and the target frame 704 (Chapman, paragraph [0086]).

Regarding claim 16, Hauck as modified above further teaches in the description language a parameter used to describe the animation ((FIG. 5 and FIG. 9, paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs”) and  paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95) but does not specifically disclose a target position indicated in the virtual coordinate system to which the animation object is to be moved.

Chapman teaches a target position indicated in the virtual coordinate system to which the animation object is to be moved (Fig. 7A and 7B, and paragraph [0110], “a respective target position and orientation (e.g. a target frame 704). The inverse-kinematics processing then calculates one or more parameters for the joints of the virtual object 200 that would cause the one or more object parts (or their respective control frames 702) to have their position and orientation become coincident with (or at least approximately coincident with) those of the respective”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauck and Dowling in view of Chapman to incorporate a target position indicated in the virtual coordinate system to which the animation object is to be moved for the specific control to the joint 700 would cause a movement of the joint 700 in the virtual world 202 that reduces the difference between the control frame 702 and the target frame 704 (Chapman, paragraph [0086]).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck and Dowling as applied to claims 1 and 11  above, and further in view of Magielse et al. (Pub. No.: WO 2018/127378 A1).

Regarding claim 7, Hauck as modified above teaches limitation of claim 1 but does not disclose in the description language a parameter used to describe the animation is a rotation of the animation object to be performed, and in that in the description language a parameter used to describe the animation is a scaling of the animation object to be performed.

Magielse teaches in the description language a parameter used to describe the animation is a rotation of the animation object to be performed, and in that in the description language a parameter used to describe the animation is a scaling of the animation object to be performed (page 9, lines 5-7, “The data object is transformed into the same real- world positioning scheme as that in which the luminaire 101 is specified. This may involve scaling, rotating, sheering, or otherwise transforming of the virtual space 200”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauck and Dowling in view of Magielse to incorporate a parameter used to describe the animation is a rotation of the animation object to be performed that transformation may be specified by the user 309 e.g. using a graphical interface on the user device 311, or the controller can determine an appropriate transformation automatically (Magielse, page 9, lines 7-9).

Regarding claim 7, Hauck as modified above teaches limitation of claim 1 but does not disclose in the description language a parameter used to describe the animation is a rotation of the animation object to be performed, and in that in the description language a parameter used to describe the animation is a scaling of the animation object to be performed.

Magielse teaches in the description language a parameter used to describe the animation is a rotation of the animation object to be performed, and in that in the description language a parameter used to describe the animation is a scaling of the animation object to be performed (page 9, lines 5-7, “The data object is transformed into the same real- world positioning scheme as that in which the luminaire 101 is specified. This may involve scaling, rotating, sheering, or otherwise transforming of the virtual space 200”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauck and Dowling in view of Magielse to incorporate a parameter used to describe the animation is a rotation of the animation object to be performed that transformation may be specified by the user 309 e.g. using a graphical interface on the user device 311, or the controller can determine an appropriate transformation automatically (Magielse, page 9, lines 7-9).

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 

II. §103 Rejections

Regarding claim 1, Applicant argues that “Dowling does not teach an animation written in a description language using a string of numbers and letters. The Office has pointed to FIG. 12 of Dowling and the associated disclosure related to a physical form of the lighting unit that can include shapes, characters, logos, etc. Office Action p. 4 referencing Dowling [0287]. 
However, the physical configuration of the lighting unit, like a neon sign as shown in FIG. 12, is not directed to the written animation description of the animation interpreted by the control device, wherein the description language describes at least parts of the animation as movement of an animation object in at least one spatial dimension in a virtual coordinate system”.

Examiner respectively disagrees. As Dowling teaches a description language using a string of numbers and letters corresponding to a plurality of parameters (paragraph [0287], “The sign 1204 can be configured in letters, symbols, numbers, or other configurations, either by constructing it that way, or by providing sub-elements that are fit together to form the desired configuration”, it implies combination of letters and numbers).

Motivation to combine the teaching of Hauck and Dowling is sufficient to establish prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. Hauk teaches an animation in a description language describes at least parts of the animation as movement of an animation object (See paragraphs [0037] and [0053]). Dowling does remedy the deficiency of Hauck by incorporating the description language using a string of numbers and letters that lighting units 102 can be disposed in a sign (Dowling, paragraph [0287]).

For the above-mentioned reasons, it is believed that the rejections should be sustained.
Rejection of new independent claim 11 appear to be proper as above-mentioned reasons regarding rejection of claim 1.
Rejection of dependent claims 2-9, 12-21 are sustained foe above mentioned reason. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                       
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831